Because I do not feel a hearing was required, I must concur in judgment only.
Civ.R. 53 specifically empowers magistrates with the authority "to punish for contempt committed in their actual presence[.]"  Since the conduct complained of here was performed in the actual presence of the magistrate it would classify as direct contempt and be immediately punishable without the necessity of a hearing.
Civ.R. 53(C)(3)(c) does allow for immediate review by a judge upon the motion of the contemnor. This was the procedure followed here. Appellant was found in contempt by the magistrate for conduct occurring in the presence of the magistrate. Appellant then sought immediate review by the Domestic Relations Court judge of the contempt finding pursuant to Civ.R. 53(C)(3)(c). After listening to the audio tapes of the civil protection order hearing and allowing Appellant to testify, the judge upheld the magistrate's finding of contempt. This was sufficient under Civ.R. 53.
However, because I believe the incident in question does not amount to a contumacious act, I concur in the disposition of this case.